Name: 2004/225/EC: Commission Decision of 2 March 2004 on protective measures with regard to certain live animals and animal products originating in or coming from Albania (Text with EEA relevance) (notified under document number C(2004) 618)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  international trade;  Europe;  fisheries
 Date Published: 2004-03-06

 Avis juridique important|32004D02252004/225/EC: Commission Decision of 2 March 2004 on protective measures with regard to certain live animals and animal products originating in or coming from Albania (Text with EEA relevance) (notified under document number C(2004) 618) Official Journal L 068 , 06/03/2004 P. 0034 - 0035Commission Decisionof 2 March 2004on protective measures with regard to certain live animals and animal products originating in or coming from Albania(notified under document number C(2004) 618)(Text with EEA relevance)(2004/225/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), and in particular Article 18(1) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(2), and in particular Article 22(1) thereof,Whereas:(1) Commission Decision 94/621/EC of 20 September 1994 on protective measures with regard to certain live animals and animal products originating in or coming from Albania(3) has been substantially amended several times(4). In the interests of clarity and rationality the said Decision should be codified.(2) Cases of cholera have been found in Albania.(3) The presence of cholera in Albania is likely to constitute a serious danger to public health.(4) In the absence of health guarantees from the Albanian authorities, it is necessary to prohibit imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in any form, as well as live fish and shellfish carried in water, originating in or coming from Albania.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Member States shall prohibit the importation of bivalve molluscs, echinoderms, tunicates and marine gastropods in any form, as well as live fish and shellfish carried in water, originating in or coming from Albania.Article 2Decision 94/621/EC is repealed.References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex II.Article 3This Decision is addressed to the Member States.Done at Brussels, 2 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56; Directive as amended by Directive 96/43/EC (OJ L 162, 1.7.1996, p. 1).(2) OJ L 24, 30.1.1998, p. 9.(3) OJ L 246, 21.9.1994, p. 25; Decision as last amended by Decision 95/89/EC (OJ L 70, 30.3.1995, p. 25).(4) See Annex I.ANNEX IRepealed Decision with its successive amendments>TABLE>ANNEX IICorrelation Table>TABLE>